Budwilowitz v Marc Nichols Assoc. (2021 NY Slip Op 03402)





Budwilowitz v Marc Nichols Assoc.


2021 NY Slip Op 03402


Decided on June 01, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 01, 2021

Before: Gische, J.P., Webber, Singh, Kennedy, JJ. 


Index No. 101292/16 Appeal No. 13967 Case No. 2020-00857 

[*1]Robert Budwilowitz, Plaintiff-Appellant,
vMarc Nichols Associates, et al., Defendants-Respondents.


Robert Budwilowitz, appellant pro se.

Appeal from order, Supreme Court, New York County (Robert R. Reed, J.), entered October 11, 2019, which sua sponte dismissed the complaint for failure to comply with a prior order, unanimously dismissed, without costs.
The sua sponte order is not appealable as of right (see CPLR 5701[a][2]; Sholes v Meagher, 100 NY2d 333, 335 [2003]). Plaintiff's remedy was to move to vacate the order, and if that was denied, to appeal the denial of his motion to vacate (id; see also Figiel v Met Food, 48 AD3d 330 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 1, 2021